NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
BIO-MIMETICS, INC.,
Plain.tiff-Cr0ss Appellant,
V.
COLUMBIA LABORATORIES, INC.,
Defendan,t-Appellant.
` 2010-1535, -1537
Appea1s from the United States District C0urt for the
DiStrict of MaSSachuSetts in case n0. 07-CV-12389, Judge
Richard G. Stearns.
BIO-MIMETICS, INC.,
Plaintiff-Appellant,
V.
COLUMBIA LABORATORIES, INC.,
Defen,dant-Appellee.
2011-1062

BIO-MIMETICS V. COLUMBIA LABS 2
Appea1 from the United States District Court for the
District of Massachusetts in case no. 07-CV-12389, Judge
Richard G. Stearns.
ON MOTION
ORDER
Bio-Mimetics, Inc. and Columbia Laboratories, Inc.
move to dismiss their appeals.*
Upon consideration thereof,
IT IS 0RDERED THATZ
(1) The motion is granted
(2) Each side shall bear its own costs.
FoR THE CoURT
 1 0 mm /s/ J an Horba1y
Date J an Horba1y
C1erk
FILED
cc: MattheW B. LoWrie, Esq. °R
Char1es B. Klein, Esq.
521 am 1 0 2011
Issued As A Mandate:   2011 im mfBm
C|.M(
_* The parties request that these dismissals be with
pre]udice; howeVer, it is not the practice of this court to
dismiss with or without prejudice.